Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.
Detailed Action
3.	Claims 26-50 are presented for examination.  Claims 26, 29, 30, 43, 44, 47, 49, and 50 are amended.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 26 have been considered but are moot based upon the new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 26-29, 32, 34-36, 49, 50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0085635 A1 by Wijnands et al. (hereafter referred to as Wijnands).
Regarding claim 26, Wijnands teaches an apparatus (see at least Fig. 1B), comprising: 
at least one processor (see at least abstract); and
at least one memory including computer program code (see at least abstract);
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
handle a label switched packet (see at least Fig. 8 (802); Receive BIER multicast packet) associated with a multicast group including a set of egress routers (see at least ¶ [0026]; “Multicast transmission delivers multicast data packets (data packets that traditionally include information identifying a multicast group, such as a multicast group address) from a source to multiple receivers without unduly burdening the source.” and at least ¶ [0040]; “receiver information is included in the packet by assigning each egress router in a BIER network a bit position (BP) within a packet bit array carried by the packet (or, more generally, a message bit array carried by a network message). An egress router is also associated with the same relative bit position in a neighbor bit array stored in a bit-indexed forwarding table at a BIER-enabled node.”), wherein the label switched packet includes a payload (see at least ¶ [0002]) and a header (see at least ¶ [0061]). 
Wijands does not appear to specifically teach wherein the header includes a set of Multiprotocol Label Switching (MPLS) labels indicative of a group of egress routers including at least a portion of the egress routers of the multicast group, wherein the set of MPLS labels indicative of the group of egress routers includes a set of router label stacks indicative of the respective egress routers in the group of egress routers.
In the same field of endeavor, Shukla teaches wherein the header includes a set of Multiprotocol Label Switching (MPLS) labels indicative of a group of egress routers including at least a portion of the egress routers of the multicast group (see at least col. 12 lines 45-63), wherein the set of MPLS labels indicative of the group of egress routers includes a set of router label stacks indicative of the respective egress routers in the group of egress routers (see at least col. 12 lines 45-63). 


Regarding claim 27, Wijnands in view of Shukla teaches the apparatus of claim 26.  In addition, Wijnands teaches wherein the group of egress routers includes each of the egress routers in the multicast group (see at least ¶ [0026] and [0040]).

Regarding claim 28, Wijnands in view of Shukla teaches the apparatus of claim 26.  In addition, Wijnands teaches wherein the group of egress routers includes a subset of the egress routers in the multicast group (see at least ¶ [0037]-[0040]).

Regarding claim 29, Wijnands in view of Shukla teaches the apparatus of claim 26.  In the obvious combination, Shukla teaches wherein the set of MPLS labels indicative of the group of egress routers includes an indicator label configured to indicate a presence of the set of router label stacks in the label switched packet and a descriptor label configured to indicate a number of MPLS labels in the set of router label stacks in the label switched packet (see at least col. 12 lines 45-63).
It would have been obvious to one having ordinary skill in art to modify the header taught by Wijands with the header taught by Shukla in order to prevent traffic loss and/or cause additional control and forwarding plane processing (Shukla col. 2 lines 38-42).

Regarding claim 30, Wijnands in view of Shukla teaches the apparatus of claim 26.  In addition, Wijnands teaches wherein, for at least one of the egress routers in the group of egress routers, the respective router label stack indicative of the respective egress router includes a router label stack of a unicast label switched path to the respective egress router (see at least ¶ [0038]).

Regarding claim 31, Wijnands in view of Shukla teaches the apparatus of claim 26.  In addition, Wijnands teaches wherein, for at least one of the egress routers in the group of egress routers, the respective router label stack indicative of the respective egress router includes a router label stack of a statically configured label switched path to the respective egress router (see at least ¶ [0040]).

Regarding claim 32, Wijnands in view of Shukla teaches the apparatus of claim 26.  In addition Wijnands teaches wherein, for at least one of the egress routers in the group of egress routers, the respective router label stack indicative of the respective egress router includes a router label stack of a dynamically configured label switched path to the respective egress router (see at least ¶ [0040]-[0041]).

Regarding claim 34, Wijnands in view of Shukla teaches the apparatus of claim 29.  In addition Wijnands teaches wherein, for at least one of the egress routers in the group of egress routers, the respective router label stack indicative of the respective egress router includes a router label stack of a shortest path unicast label switched path to the respective egress router that is signaled by Label Distribution Protocol (LDP) or Segment Routing (SR) (see at least ¶ [0065]; “in an .

Regarding claim 35, Wijnands in view of Shukla teaches the apparatus of claim 26.  In addition Wijnands teaches wherein, for at least one of the egress routers in the group of egress routers, the respective router label stack indicative of the respective egress router includes a router label stack for a label switched path in label switched path (LSP-in-LSP) unicast tunnel (see at least ¶ [00660]-[0061]; “The unicast label needed depends on the particular LSP used to forward a packet to node B--i.e., how far the packet is being sent.”).

Regarding claim 36, Wijnands in view of Shukla teaches the apparatus of claim 35.  In addition, Wijnands teaches wherein the LSP-in-LSP unicast tunnel is based on one of Label Distribution Protocol (LDP) or Segment Routing (SR) (see at least ¶ [00660]-[0061]; “The unicast label needed depends on the particular LSP used to forward a packet to node B--i.e., how far the packet is being sent.”).

Regarding claim 39, Wijnands in view of Shukla teaches the apparatus of claim 26.  In addition, Wijnands teaches wherein the set of router label stacks indicative of the group of egress routers includes a router label stack indicative of a tree from a gateway router to the egress routers in the group of egress routers (see at least ¶ [0028], [0030], [0033]).

 claim 40, Wijnands in view of Shukla teaches the apparatus of claim 39.  In addition, Wijnands teaches wherein the router label stack indicative of the tree from the gateway router to the egress routers in the group of egress routers includes a gateway router label stack configured to identify the gateway router (see at least ¶ [0028], [0030], [0033]).

Regarding claim 41, Wijnands in view of Shukla teaches the apparatus of claim 39.  In addition, Wijnands teaches wherein the indication of the tree from the gateway router to the egress routers in the group of egress routers includes a tree label of the tree from the gateway router to the egress routers in the group of egress routers (see at least ¶ [0028], [0030], [0033]).

Regarding claim 42, Wijnands in view of Shukla teaches the apparatus of claim 41.  In addition, Wijnands teaches wherein the tree label of the tree from the gateway router to the egress routers in the group of egress routers is configured to be mapped to respective router labels of the egress routers in the group of egress routers (see at least ¶ [0028], [0030], [0033]).

Regarding claim 43, Wijnands in view of Shukla teaches the apparatus of claim 26.  In the obvious combination, Shukla teaches wherein the header further includes a second set of MPLS labels indicative of a second group of egress routers of the multicast group reachable via a gateway router (see at least col. 12 lines 45-63).


Regarding claim 44, Wijnands in view of Shukla teaches the apparatus of claim 43.  In the obvious combination, Shukla teaches wherein the second set of MPLS labels indicative of the second group of egress routers includes a gateway router label stack configured to identify the gateway router and a tree label identifying a tree from the gateway router to the egress routers in the second group of egress routers (see at least col. 12 lines 45-63).
It would have been obvious to one having ordinary skill in art to modify the header taught by Wijands with the header taught by Shukla in order to prevent traffic loss and/or cause additional control and forwarding plane processing (Shukla col. 2 lines 38-42).

Regarding claim 45, Wijnands in view of Shukla teaches the apparatus of claim 26.  In addition, Wijnands teaches wherein, to handle the label switched packet, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
determine the set of egress routers of the multicast group (see at least ¶ [0060]-[0062]);
generate the header based on the set of egress routers of the multicast group (see at least ¶ [0060]-[0062]); and
associate the header with the payload to form the label switched packet (see at least ¶ [0060]-[0062]).

 claim 46, Wijnands in view of Shukla teaches the apparatus of claim 26.  In addition, Wijnands teaches wherein, to handle the label switched packet, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
receive the label switched packet (see at least ¶ [0045]);
replicate the label switched packet, based on partitioning of the egress routers of the group of egress routers based on respective next-hops of respective label switched paths to the respective egress routers, to provide a set of replicated label switched packets (see at least ¶ [0045]);
modify respective headers of the replicated label switched packets to provide a set of modified label switched packets (see at least ¶ [0045]); and
forward the modified label switched packets toward the respective next-hops of respective label switched paths to the respective egress routers (see at least ¶ [0045]).

Regarding claim 48, Wijnands in view of Shukla teaches the apparatus of claim 26.  In addition, Wijnands teaches wherein the at least one memory and the computer program code (see at least Fig. 12 and ¶ [0098]) are configured to, with the at least one processor (see at least Fig. 12), cause the apparatus to at least:
receive, from one of the egress routers, a label mapping including a mapping of the respective router label identifying the respective egress router to a loopback address of the egress router (see at least ¶ [0038]; “Each of the BIER-enabled nodes 206-218 has interfaces that are identified as shown. For example, BIER-enabled node ;
compute, based on the label mapping, a shortest label switched path to the egress router (see at least Fig. 5A and ¶ [0060]-[0061]); and
install, based on the shortest path, forwarding state for the shortest label switched path to the egress router (see at least Fig. 5A).

Regarding claim 49, Wijnands teaches a non-transitory computer-readable storage medium storing instructions (see at least Fig. 12) configured to cause an apparatus to at least:
handle a label switched packet (see at least Fig. 8 (802); Receive BIER multicast packet) associated with a multicast group including a set of egress routers (see at least ¶ [0026]; “Multicast transmission delivers multicast data packets (data packets that traditionally include information identifying a multicast group, such as a multicast group address) from a source to multiple receivers without unduly burdening the source.” and at least ¶ [0040]; “receiver information is included in the packet by assigning each egress router in a BIER network a bit position (BP) within a packet bit array carried by the packet (or, more generally, a message bit array carried by a network message). An egress router is also associated with the same relative bit position in a neighbor bit array stored in a bit-indexed forwarding table at a BIER-enabled node.”), wherein the label switched packet includes a payload (see at least ¶ [0002]) and a header (see at least ¶ [0061]). 
Wijands does not appear to specifically teach wherein the header includes a set of Multiprotocol Label Switching (MPLS) labels indicative of a group of egress routers including at least a portion of the egress routers of the multicast group, wherein the set of MPLS labels indicative of the group of egress routers includes a set of router label stacks indicative of the respective egress routers in the group of egress routers.
In the same field of endeavor, Shukla teaches wherein the header includes a set of Multiprotocol Label Switching (MPLS) labels indicative of a group of egress routers including at least a portion of the egress routers of the multicast group (see at least col. 12 lines 45-63), wherein the set of MPLS labels indicative of the group of egress routers includes a set of router label stacks indicative of the respective egress routers in the group of egress routers (see at least col. 12 lines 45-63). 
It would have been obvious to one having ordinary skill in art to modify the header taught by Wijands with the header taught by Shukla in order to prevent traffic loss and/or cause additional control and forwarding plane processing (Shukla col. 2 lines 38-42).

Regarding claim 50, Wijnands teaches a method, comprising:
handling, at an apparatus (see at least Fig. 12), a label switched packet (see at least Fig. 8 (802); Receive BIER multicast packet) associated with a multicast group including a set of egress routers (see at least ¶ [0026]; “Multicast transmission delivers multicast data packets (data packets that traditionally include information identifying a multicast group, such as a multicast group address) from a source to multiple receivers without unduly burdening the source.” and at least ¶ [0040]; “receiver information is included in the packet by assigning each egress router in a BIER network a bit position , wherein the label switched packet includes a payload (see at least ¶ [0002]) and a header (see at least ¶ [0061]). 
Wijands does not appear to specifically teach wherein the header includes a set of Multiprotocol Label Switching (MPLS) labels indicative of a group of egress routers including at least a portion of the egress routers of the multicast group, wherein the set of MPLS labels indicative of the group of egress routers includes a set of router label stacks indicative of the respective egress routers in the group of egress routers.
In the same field of endeavor, Shukla teaches wherein the header includes a set of Multiprotocol Label Switching (MPLS) labels indicative of a group of egress routers including at least a portion of the egress routers of the multicast group (see at least col. 12 lines 45-63), wherein the set of MPLS labels indicative of the group of egress routers includes a set of router label stacks indicative of the respective egress routers in the group of egress routers (see at least col. 12 lines 45-63). 
It would have been obvious to one having ordinary skill in art to modify the header taught by Wijands with the header taught by Shukla in order to prevent traffic loss and/or cause additional control and forwarding plane processing (Shukla col. 2 lines 38-42).

9.	Claims 33, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wijnands in view of Shukla as applied to claims 26 and 32 above, further in view of .
Regarding claim 33, Wijnands in view of Shukla teaches the apparatus of claim 32.  
Wijnands in view of Shukla does not appear to specifically teach wherein the dynamically configured label switched path to the respective egress router is based on one of Label Distribution Protocol (LDP), Resource Reservation Protocol - Traffic Engineering (RSVP-TE), or Segment Routing (SR).
In the same field of endeavor, Pichumani teaches wherein the dynamically configured label switched path to the respective egress router is based on one of Label Distribution Protocol (LDP), Resource Reservation Protocol - Traffic Engineering (RSVP-TE), or Segment Routing (SR) (see at least col. 7 lines 1-12; “MPLS protocols include the label distribution protocol (LDP) and the resource reservation protocol (RSVP), which may be extended to include traffic engineering (TE).”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of Wijnands and Shukla with Pichumani in order to saves network bandwidth and improves throughput.  

Regarding claim 37, Wijnands in view of Shukla teaches the apparatus of claim 26.  
Wijnands in view of Shukla does not appear to specifically teach wherein, for at least one of the egress routers in the group of egress routers, the respective router label 
In the same field of endeavor, Pichumani teaches wherein, for at least one of the egress routers in the group of egress routers, the respective router label stack indicative of the respective egress router includes a router label stack of a Resource Reservation Protocol - Traffic Engineering (RSVP-TE) (see at least col. 7 lines 4-10; “MPLS protocols include the label distribution protocol (LDP) and the resource reservation protocol (RSVP), which may be extended to include traffic engineering (TE).”) unicast label switched path (see at least col. 16 lines 10-22; “In some implementations, PE router 220 may determine the LSP based on a unicast route lookup towards the source device. “).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of Wijnands and Shukla with Pichumani in order to saves network bandwidth and improves throughput.  

Regarding claim 38, Wijnands in view of Shukla teaches the apparatus of claim 26.
Wijnands in view of Shukla does not appear to specifically teach wherein, for at least one of the egress routers in the group of egress routers, the respective router label stack indicative of the respective egress router includes a set of labels identifying respective segments of a Segment Routing - Traffic Engineering (SR-TE) unicast label switched path.
wherein, for at least one of the egress routers in the group of egress routers, the respective router label stack indicative of the respective egress router includes a set of labels identifying respective segments of a Segment Routing - Traffic Engineering (SR-TE) (see at least col. 6 line 59 – col. 7 line 12 ) unicast label switched path (see at least col. 16 lines 10-22; “In some implementations, PE router 220 may determine the LSP based on a unicast route lookup towards the source device.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of Wijnands and Shukla with Pichumani in order to saves network bandwidth and improves throughput.  
Allowable Subject Matter
10.	Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/Primary Examiner, Art Unit 2465